Citation Nr: 0413477	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  97-03 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to an increased rating for a left shoulder 
disorder, currently rated 20 percent disabling.  

3.  Entitlement to a compensable rating for right deltoid 
tendonitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from July 1975 to 
July 1979 and from April 1980 to September 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1995 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, in relevant part, denied the 
veteran's claims.  

The veteran's claims were remanded for further development in 
January 2000.  Regrettably, another remand is necessary.  

In statements at a personal hearing before the undersigned at 
the RO in August 2003, and in documents filed with the Board 
in October 2003, it appears that the veteran is seeking to 
reopen his claim for service connection for thoracic and 
lumbar spine disabilities based on new and material evidence.  
These issues are not currently before the Board and will not 
be addressed herein.  They are referred to the RO for 
appropriate development.  

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.  


REMAND

In the January 2000 remand, the Board directed the RO to 
issue the veteran a statement of the case on the issue of 
entitlement to service connection for a cervical spine 
disorder.  See Manlincon v. West, 12 Vet. App. 238 (1999) 
(where a notice of disagreement is filed, but a Statement of 
the Case has not been issued, the Board must remand the claim 
to the RO to direct that a statement of the case be 
provided).  While the RO included the issue in the October 
2002 supplemental statement of the case, the veteran was not 
informed that he was required to file a VA Form 9 in order to 
perfect an appeal to the Board on this issue.  Hence, a 
remand of this issue is mandated.  

Additionally, at the August 2003 hearing, the veteran 
submitted additional evidence directly to the Board with a 
waiver of RO review in accordance with 38 C.F.R. § 20.1304 
(2003).  However, he also submitted more evidence to the 
Board that was received in October 2003.  Although this 
communication has been interpreted as including a request to 
reopen the previously denied claims for service connection 
for thoracic and lumbar spine disabilities, the veteran also 
discussed his neck and shoulder disabilities.  Nevertheless, 
he did not submit a waiver of RO consideration of this 
additional evidence.  Therefore, the Board finds that a 
remand is necessary so the RO may readjudicate the claims in 
light of the new evidence.  

Accordingly, this case is REMANDED for the following 
development:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied.  

2.  The veteran and his representative 
should be provided with a statement of 
the case pertaining to the issue of 
entitlement to service connection for a 
cervical spine disorder.  The veteran 
should also be advised of what actions he 
must take in order to perfect an appeal 
on this issue if he wishes it to be 
considered by the Board.  

3.  Upon completion of the above, the RO 
should readjudicate the veteran's claims 
with consideration of the additional 
evidence received since issuance of the 
most recent supplemental statement of the 
case in November 2002.  If any of the 
determinations remain adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and be afforded the applicable 
time to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified; however, he has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


